DETAILED ACTION
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2012/0113223 to Hilliges et al. teaches techniques for user-interaction in augmented reality comprising displaying a 3-D augmented reality environment having a virtual object and a real first and second object controlled by a user, tracking the position of the objects in 3-D using camera images, displaying the virtual object on the first object from the user’s viewpoint, and enabling interaction between the second object and the virtual object when the first and second objects are touching.
Further, U.S. Pat. No. 9,696,547 to Kinnebrew et al. teaches a see-through mixed reality display apparatus providing a mixed reality environment where one or more virtual objects and one or more real objects exist within the view of the device.  Each of the real and virtual have a commonly defined set of attributes understood by the mixed reality system allowing the system to manage relationships and interaction between virtual objects and real objects.
However, the prior art of record does not teach all of the limitations of the currently claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697